UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
ELECTRONIC TRANSACTION        )
SYSTEMS CORPORATION,          )
                              )
     Plaintiff,               )
                              )
     V.                       ) Civil Action No. 08-1610 (RWR)
                              )
PRODIGY PARTNERS LTD., INC.   )
(d/b/a ELECTRONIC TRANSACTION )
SERVICES),                    )
                              )
     Defendant.               )
______________________________)

                          MEMORANDUM ORDER

     The plaintiff has moved for an award of attorneys’ fees and

expenses following entry of default judgment.     Magistrate Judge

Alan Kay issued a Report and Recommendation recommending that the

plaintiff’s motion be granted and that the plaintiff be awarded

$98,765.17 in reasonable attorneys’ fees, $4,274.05 in expenses,

and $676.85 in costs.    The Report and Recommendation warned that

failure to file objections to it within 10 days could waive the

right to appeal any order of the District Court adopting the

recommendations.   No objections to the Report and Recommendation

have been received, and all objections are deemed waived.    See

Thomas v. Arn, 474 U.S. 140, 150 (1985); Anyanwutaku v. Wilson,

Civil Action No. 00-2296 (CKK), 2005 WL 774854, at *1 (April 5,

2005).   Accordingly, it is hereby
                              - 2 -

     ORDERED that Magistrate Judge Kay’s Report and

Recommendation [22] is adopted in full.   It is further

     ORDERED that plaintiff be, and hereby is, AWARDED $98,756.17

in reasonable attorneys’ fees, $4,274.05 in expenses, and $676.85

in costs.


     SIGNED this 9th day of October, 2009.



                              __________/s/_______________
                              RICHARD W. ROBERTS
                              United States District Judge